
	
		II
		Calendar No. 658
		110th CONGRESS
		2d Session
		S. 1991
		[Report No. 110–306]
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Bunning (for
			 himself, Mr. Cardin,
			 Mr. Specter, Ms. Mikulski, Mr.
			 Alexander, Mr. Roberts,
			 Mr. Conrad, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study to determine the suitability and feasibility of extending the Lewis and
		  Clark National Historic Trail to include additional sites associated with the
		  preparation and return phases of the expedition, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lewis and Clark National Historic Trail Extension Study Act of
			 2007 2008.
		2.DefinitionsIn this Act:
			(1)Eastern legacy
			 sitesThe term Eastern Legacy sites means the sites
			 associated with the preparation or return phases of the Lewis and Clark
			 expedition, commonly known as the Eastern Legacy, including
			 sites in Virginia, the District of Columbia, Maryland, Delaware, Pennsylvania,
			 West Virginia, Ohio, Kentucky, Tennessee, Indiana, Missouri, and
			 Illinois.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)TrailThe
			 term Trail means the Lewis and Clark National Historic Trail
			 designated by section 5(a)(6) of the National Trails System Act (16 U.S.C.
			 1244(a)(6)).
			3.Lewis and Clark
			 National Historic Trail Extension Study
			(a)In
			 generalThe Secretary shall conduct a study to determine the
			 suitability and feasibility of extending the Trail to include the Eastern
			 Legacy sites.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 routes followed by Meriwether Lewis and William Clark, whether independently or
			 together, during—
					(A)the preparation
			 phase of the expedition starting in Monticello, located near Charlottesville,
			 Virginia, and traveling to Wood River, Illinois; and
					(B)the return phase
			 of the expedition from St. Louis, Missouri, to Washington, D.C.;
					(2)evaluate the
			 suitability and feasibility of adding the Eastern Legacy sites to the
			 Trail;
				(3)analyze the
			 potential impact that the inclusion of the Eastern Legacy
			 sitesadding the
			 Eastern Legacy sites to the Trail is likely to have on the
			 Eastern Legacy sites; and
				(4)analyze the
			 potential impact that the inclusion of the Eastern Legacy sites in the Trail is
			 likely to have on tourist visitation to the western half of the Trail.
				(c)CriteriaThe
			 criteria for the study of areas for potential inclusion in the National Park
			 System contained in section 8 of Public Law 91–383 (16 U.S.C. 1a–5) shall apply
			 to the study under subsection (a).
			(d)ReportNot
			 later than 23 years after the date on which
			 funds are first made available for the study under subsection (a), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing—
				(1)the results of
			 the study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
	
		April 10, 2008
		Reported with amendments
	
